Ports», J.,
delivered the opinion of the court.
A tract of land, part of the estate of one Grafton, was sold as containing three hundred and eighty arpens, situated on the left bank of bayou Rapides, in descending, and adjoining *536lands of P. Lamothe on one side, and lands of Wells on the other, being the last place of residence of the deceased. The quantity actually contained within these limits is two hundred and eighty arpens. The plantation has been opened fpr many years, and fences on each side marked the dividing lines between it and the adjoining tenements. The purchaser lives in the immediate neighborhood, and it is proved was well acquainted at the time of sale with the tract purchased. The land was not sold at so much per arpent, but for one entire sum; in other words, it was a sale per aversionem.
A tract of land, part of an estate, bounded on three sides by other plantations and a bayou, sold at probate sale as the last residence of G, and as containing three hundred and eighty arpens, for three thousand dollars, is a sale per avcrsionem; and although it is ascertained the plantation actually contains but two hundred and eighty arpens, the purchaser cannot obtain a diminution in the price proportioned to the diminution of the quantity soldbelowthat actually found within the limits.
The action is brought to recover the price which the defendants agreed to pay for the lands; and the defence is that they are entitled to a diminution for the difference between the quantity actually found within the limits, and that enumerated at the probate sale.
It is difficult to distinguish this case from that of Johnston vs. Quarles, 3 Lou. Rep. 92; and we believe that case was correctly decided. Fraud is not proved or alleged. Error cannot be believed. The plantation had been under fence for years, and purchased by a person who had lived in its vicinity, and was well acquainted with it.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court be affirmed, with costs.